Citation Nr: 0934794	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  02-09 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased monthly apportionment of the 
Veteran's VA benefits in excess of $80 on behalf of the child 
of the Veteran in the appellant's custody.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to 
September 1983; prior to that, he also served on active duty 
for an additional four months and two days.  The appellant is 
the custodian of one of the Veteran's biological children, S. 
D.

This matter came to the Board of Veterans' Appeals (Board) 
initially on appeal from an October 2001 Special 
Apportionment Decision in which the RO denied the appellant's 
claim for an increased apportionment of the Veteran's VA 
benefits.

In a January 2005 decision, the Board denied the appellant's 
claim for an increased monthly apportionment of the Veteran's 
VA benefits.  The appellant appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In March 2006, 
the appellant and VA filed a Joint Motion to Vacate and 
Remand the BVA Decision on Appeal (joint motion).  By a March 
2006 Order, the Court granted the joint motion and remanded 
the appeal for compliance with the instructions in the joint 
motion.

In August 2006, the Board remanded the appeal for additional 
development and the RO's initial review and consideration of 
additional evidence submitted by the appellant in May 2006.

In January 2009, the Board remanded the appeal for further 
development.

For the reasons expressed below, the appeal is again remanded 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran and the appellant 
if further action, on their part, is required.


REMAND

In the January 2009 remand, the Board requested that the RO 
determine the Veteran's current address and resend a 
corrective notice letter that includes an explanation of the 
information or evidence needed to establish an effective date 
as outlined by the Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and copies of the August 2008 
supplemental statement of the case (SSOC) and any subsequent 
rating action or SSOC to the Veteran (and his representative) 
and to the appellant.  The Board also requested that the RO 
furnish to the Veteran (and his representative) and to the 
appellant VA Forms 4-5655 (Financial Status Report (FSR)) and 
request that they complete them for the period from February 
2002 to the present, indicating their income and expenses.

The record reflects that the RO contacted the Veteran to 
determine his current mailing address.  However, the RO did 
not resend the corrective notice letter in accordance with 
Dingess/Hartman to either the Veteran or the appellant.  
There is also no indication that the RO resent the August 
2008 SSOC.  Further, although the RO sent the Veteran copies 
of VA Form 5655, the RO sent them using an incorrect zip 
code.  Although they were not returned as undeliverable, the 
presumption of administrative regularity has been rebutted.  
See Fluker v. Brown, 5 Vet. App. 296, 298 (1993); Piano v. 
Brown, 5 Vet. App. 25, 26-27 (1993); Crain v. Principi, 17 
Vet. App. 182, 189 (2003) (holding that even an incorrect zip 
code on a VA mailing is clear evidence to rebut the 
presumption of regularity).  As for the appellant, although 
the RO sent her a letter asking that she complete and return 
the enclosed VA Form 5655, the letter does not list any 
enclosures (unlike the letter sent to the Veteran) and there 
is no indication otherwise that the forms were sent.  
Further, neither the Veteran nor the appellant has returned 
any completed forms.  Given that such evidence is vital to 
this appeal, the Board will afford the Veteran and appellant 
a final opportunity to provide this information.

The Board emphasizes that a remand by the Board confers upon 
the Veteran and the appellant, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
VA a concomitant duty to ensure compliance with the terms of 
the remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Resend to the Veteran (and his 
representative) and the appellant, using 
the correct addresses as reflected in 
April 2009 letters sent by the RO, a 
corrective notice letter that includes an 
explanation of the information or evidence 
needed to establish an effective date as 
outlined by the Court in Dingess/Hartman 
and copies of the August 2008 SSOC and any 
subsequent rating action or SSOC.

2.  Furnish the Veteran (and his 
representative) and the appellant VA Forms 
4-5655 (FSR) and request that they 
complete them for the period from February 
2002 to the present, indicating their 
income and expenses.  The significance of 
compliance should be explained, to 
specifically include advising that failure 
to provide updated FSRs may result in an 
adverse determination.  In particular, 
request that the Veteran and the 
appellant, if possible, include with their 
updated FSRs copies of supporting 
documents for all relevant periods, 
including any pertinent canceled checks, 
copies of pertinent bills, invoices, bank 
statements, as well as lease, loan, or 
mortgage agreements, to corroborate their 
representations concerning their monthly 
income and expenses.  The VA should also 
inquire of each party whether he or she 
has shared housing expenses with any other 
individual during the pertinent periods in 
question, and, if so, whether such 
individual(s) pay(s) all or any portion of 
the expenses shown on that party's updated 
FSR.

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, 
evaluating the claim based on all income 
and expenses throughout the entire 
appellate period.  This review should 
include consideration of the 
reasonableness of reported expenses.  
Ensure that all contested claims 
procedures under 38 C.F.R. §§ 19.100, 
19.101, and 19.102 (2008) are followed 
with respect to all future actions.  If 
the benefit sought on appeal remains 
denied, furnish the Veteran (and his 
representative) and the appellant an SSOC 
and afford them an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


